J-S64041-18


                                  2018 Pa. Super. 341

    COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                                :           PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    VAMSIDHAR VURIMINDI,                        :
                                                :
                       Appellant.               :      No. 2140 EDA 2017


             Appeal from the Judgment of Sentence, April 25, 2014,
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0008022-2012.


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

OPINION PER CURIAM:                                     FILED DECEMBER 14, 2018

        Vamsidhar Vurimindi appeals from the judgment of sentence entered on

April 25, 2014 on two counts of stalking and one count of disorderly conduct.1

Based on Vurimindi’s continuous and deliberate failure to comply with the

Pennsylvania Rules of Appellate Procedure, we dismiss this appeal.

        In September 2010, one of Vurimindi’s neighbors filed a private criminal

complaint against him, charging him with harassment and stalking.                  The

neighbor lived on the same floor as Vurimindi in Hoopskirt Factory Lofts, a

condominium building in Philadelphia.               The case was referred to the

Philadelphia    Municipal     Court’s    arbitration    program   under    Philadelphia


____________________________________________


1   18 Pa.C.S.A. § 2709.1(a)(1) and 18 Pa.C.S.A. § 5503(a)(4), respectively.
J-S64041-18



Municipal Court Rule of Criminal Procedure 850. Following arbitration of the

case, the municipal court judge issued two stay-away orders against

Vurimindi.2    After Vurimindi continued to ignore the stay-away orders, the

police arrested him on February 4, 2012, on new disorderly conduct charges

involving the same victim.3 On June 13, 2012, the Commonwealth amended

the charges, and the case was assigned a Common Pleas number, CP 51-CR-

0008022-2012.         The new charges included one count of disorderly conduct

and two charges of stalking, one for the same victim as the earlier case, and

another stalking charge for a second victim, another female neighbor who also

lived on his floor.

       The trial court articulated the specific facts of Vurimindi’s stalking in a

detailed opinion. Trial Court Opinion, filed September 17, 2017, at 3-10. The

full factual history is not necessary for purposes of our disposition. Notably,

Vurimindi’s egregious and bizarre behavior forced his first victim to install a

panic-button alarm system that connected directly to the local police and to

consider hiring a body guard. Id. at 5. That victim completed her residency
____________________________________________


2 It appears the first stay away order was a mutual one, requiring both parties
to avoid each other.

3 The first victim testified about all of Vurimindi’s actions, the original incidents
starting in 2010 and the later incident resulting in the new charges in February
2012. N.T. 2/7/14 at 41. The date of the offenses for which he was convicted
is listed on the trial disposition form as February 4, 2012. Thus, contrary to
Vurimindi’s suggestion, the trial in this matter was not held and he was not
convicted on the same actions complained of in municipal court, but rather on
new charges resulting from his actions after the arbitration. As such, there
was no violation of Phil. M.C.R. Crim. P. 860 or a double jeopardy violation
regarding the earlier 2010 charges.

                                           -2-
J-S64041-18



for medical school, found employment out of state and relocated. Id. at 7.

Vurimindi’s actions forced the other victim to sell her condominium and move

twice to get away from Vurimindi. Id. at 10. Both women were terrified of

Vurimindi. Id. at 7, 10.

       Although he was arrested in 2012 for the charges relevant to this case,

the trial on these charges was delayed for nearly two years, pending multiple

Mental Health Competency Evaluations which were conducted from February

2012 through July 2013. For many months, the court-appointed psychologist

determined Vurimindi was not competent to stand trial.

       Ultimately, Vurimindi submitted his own expert report that he was

competent, and he waived his right to a jury trial.4 On February 7, 2014, the

court held a one-day bench trial on the 2012 charges. The trial court convicted

Vurimindi on two counts of stalking (M1) and one count of disorderly conduct

(M3). On April 24, 2014, the trial court sentenced Vurimindi to two and one-

half to five years of incarceration, followed by five years of probation.

       Vurimindi filed a pro se post-sentence motion, dated April 25, 2014,

which was received on May 1, 2014, but incorrectly docketed as pro se

correspondence. No action was taken on this motion. The next day, on April

26, 2104, Vurimindi filed a pro se PCRA petition.        On May 14, 2014, he

requested counsel.
____________________________________________


4 Vurimindi filed a motion for a speedy trial on August 6, 2013. Therein he
noted that he submitted a report from his consulting psychiatrist, Dr. Smith,
to the court on June 24, 2013. The written jury trial waiver colloquy was
dated and accepted by the trial court on November 12, 2013.

                                           -3-
J-S64041-18



        In January 2016, Attorney David Rubenstein was appointed to represent

Vurimindi in his PCRA action. On May 7, 2016, Attorney Rubenstein filed an

amended PCRA Petition and supporting brief on Vurimindi’s behalf, seeking

among other relief, reinstatement of Vurimindi’s direct appeal rights.

        On May 12, 2016, Vurimindi requested that Attorney Rubenstein be

removed as his counsel because counsel refused to raise the 484 issues

Vurimindi wished to raise in his PCRA Petition.         Attorney Rubenstein also

requested permission to withdraw as counsel, citing Vurimindi’s request for

his removal and his threats to sue him in civil court.5     The court conducted a

Grazier6 hearing on September 1, 2016, and granted Vurimindi’s request to

proceed pro se with his PCRA Petition.

        The PCRA court also scheduled a hearing on Vurimindi’s PCRA Petition

for February 23, 2017. Vurimindi filed a 500-page memorandum of law in

support of his PCRA Petition dated January 25, 2017. Then, on February 20,

2017, he filed a 289-page supplemental memorandum of law in support of the

same PCRA Petition.

        The PCRA hearing occurred on May 2, 2017 and June 27, 2017. At the

request of the trial judge, the District Attorney prepared a letter prior to the

second day of the hearing.          The letter explained the procedural oversight

regarding the docketing of Vurimindi’s original post-sentence motion, and

____________________________________________


5   Vurimindi filed civil lawsuits against many people involved in this litigation.

6   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -4-
J-S64041-18



requested the PCRA court to reinstate Vurimindi’s direct appeal rights. On

June 27, 2017, the PCRA court ordered that Vurimindi’s post-sentence motions

be deemed denied by operation of law and reinstated his direct appeal rights.

The PCRA court specifically determined that this case was not appropriate for

unitary review and directed Mr. Vurimindi not to raise any issues concerning

the ineffectiveness assistance of counsel in his direct appeal. T.C.O., 9/19/17,

at 15. The court discussed the appeal process with Vurimindi at this hearing

and specifically warned him against filing too many issues on appeal. Id.

       Vurimindi timely filed his Notice of Appeal and a Rule 1925(b) statement

on July 25, 2017. In this 53-page statement, he raised over 290 issues: 132

numbered issues with multiple sub-issues.        He also filed several motions

requesting to represent himself in this direct appeal.7   The trial court held a

second Grazier hearing on August 29, 2017.8         After granting Vurimindi’s
____________________________________________


7 Initially, he requested back-up counsel, but the request for hybrid
representation was denied. N.T., 6/27/17, at 37-38.

8 The first Grazier hearing allowed Vurimindi to proceed pro se with his PCRA
Petition. The second Grazier hearing allowed him to proceed pro se with his
direct appeal. By per curiam order from a motions judge, this Court indicated
on August 21, 2017 that a Grazier hearing was not necessary for this appeal
because Appellant was already proceeding pro se. However, the order from
this Court did not reach the trial court, which conducted the already scheduled
Grazier hearing on August 29, 2017. The trial judge had scheduled the
second Grazier hearing when it reinstated Vurimindi’s direct appeal rights on
June 27, 2017, and Vurimindi requested to represent himself.

       In accordance with Pennsylvania Rule of Criminal Procedure 121 the
court held a colloquy and determined that Vurimindi’s request to waive his
right to counsel and to represent himself on appeal was knowing, voluntary



                                           -5-
J-S64041-18



request to represent himself, that same day, the court directed him to file a

new concise statement of errors complained of on appeal in accordance with

Rule 1925(b)(1) within thirty (30) days.9        Although he was told to reduce

the number of errors he complained of in his original statement and to narrow

the issues for meaningful appellate review, on September 6, 2017, Vurimindi

instead filed a supplemental concise statement that added 8 additional issues

to the 53-page statement he filed on July 25, 2017.

       We note that Vurimindi has filed so many motions, requests and briefs

with the trial court that the record for this one-day waiver trial consists of

nearly 3,400 total pages. These documents include the lengthy documents

previously mentioned, together with Vurimindi’s repetitive requests to add

what he deemed to be “exculpatory evidence” to the record10 or to correct
____________________________________________


and intelligent. We note that a Grazier hearing was appropriate under
Commonwealth v. Figueroa, 29 A.3d 1177 (Pa. Super. 2011) (holding that
an on-the-record colloquy is necessary to ensure that a defendant/PCRA
Petitioner understands his right to counsel and to confirm his right and desire
to proceed pro se).

9The court sent Vurimindi a letter to this effect, in addition to the court order,
underlining and bolding the word “concise” and the time limit of “thirty (30)
days” for extra emphasis.

10 Vurimindi requested many times to supplement the record from the trial
court with over 220 hours of motion-detected video recordings he made of the
hallway in his building from June 2010 through April 2012. The trial court told
him that this evidence would not be considered by the appellate court because
it was not part of the record from the trial. N.T., 6/27/17, at 31. See full
discussion of this subject at Id. 30-38. To the extent Vurimindi believes this
evidence should have been used at trial, he can raise that claim in a PCRA
Petition; but we cannot review it at this point. See Commonwealth v.



                                           -6-
J-S64041-18



what he perceived were mistakes in the trial transcripts, in addition to several

petitions for adverse orders, motions to recuse the trial court, motions to

proceed pro se, and many letters he sent to the judge, which were docketed

as pro se correspondence.

       Vurimindi also requested transcripts from each and every time he

appeared in court or presented a motion; he believed this was necessary for

the record on appeal to be complete. It is unknown whether a “transcript” of

every proceeding exists. Typically, transcripts are not available or necessary

for arguments, but rather, are a means of preserving sworn testimony at

hearings. It appears no transcript of the sentencing hearing on April 24, 2017

was submitted with the trial court record to this Court. However, based on

the procedural defects of Vurimindi’s 1925(b) statement and his appellate

brief, the missing transcripts are unnecessary for appellate review in this

matter.

       After receiving Vurimindi’s second 1925(b) statement on September 6,

2017, the trial court issued its Opinion on September 19, 2017. The trial court

concluded that Vurimindi submitted his voluminous 1925(b) statement “in bad



____________________________________________


Preston, 904 A.2d 1, 6 (Pa. Super. 2006) (recognizing that Pennsylvania law
is well-settled that matters not of record cannot be considered on appeal).
We note that reviewing that many hours of video would take almost 6 full
work-weeks at 40 hours per week. The courts do not have the ability to do
this, nor is this appropriate for meaningful appellate review.




                                           -7-
J-S64041-18



faith to circumvent the court system” and recommended that “his issues be

waived and his appeal quashed.” T.C.O., 9/19/17, at 2.

       Apparently concerned about the possibility of his appeal being

dismissed, after the trial court issued its opinion, Vurimindi filed a motion to

amend his 1925 (b) statement on September 25, 2017, followed by an

amended 1925(b) statement on September 29, 2017.11                This Amended

Statement was not considered by the trial court. Shortly thereafter, Vurimindi

began filing numerous lengthy motions with this Court, including a 59-page

motion for a new trial (10/3/17) and a 31-page motion for reconsideration of

the trial judge’s recommendation to quash the appeal (10/20/17).

       After several requests for more time, Vurimindi ultimately filed his first

appellate brief with this Court in April 2018. His first brief was over 300 pages.

Upon a motion of the Commonwealth, this Court struck the brief as non-

conforming, and gave Vurimindi a second chance to file a brief that conformed

to Chapter 21 of the Pennsylvania Rules of Appellate Procedure.           Despite

being told to narrow his issues, Vurimindi’s second brief, filed on July 30,

2018, was still over 140 pages. It contained 32 pages of citations; it listed

nearly 400 cases and 100 statutes.

       In his brief, Vurimindi attacked everything he could possibly think of

that in any way related to this case. He challenged his competency and ability

to waive his right to a jury trial. See Appellant’s Brief, at 21-25. He attacked
____________________________________________


11No action was taken on the motion, but Vurimindi filed his amended 1925(b)
statement anyway.

                                           -8-
J-S64041-18



the judges associated with his case. Id. at 10-16, 25-38. He attacked the

district attorney. Id. at 38-51. He attacked the process at the Municipal Court

and the Court of Common Pleas. Id. at 52-58. He repeatedly attacked his

trial counsel (6 different lawyers), despite being told his case was not

appropriate for unitary review (i.e. his ineffective assistance of counsel claims

had to wait for collateral review under the Post-Conviction Relief Act). Id. at

8-10, 58-63. He attacked the statutes under which he was convicted as being

unconstitutional. Id. at 63-79. He attacked the verdict. Id. at 79-92. He

attacked his sentence. Id. at 92-100. Finally, he attacked this Court’s ability

to make a meaningful review of his case. Id. at 100-108.12

       After he received the Commonwealth’s Brief, which requested that his

appeal be dismissed for failure to follow the Rules of Appellate Procedure,

Vurimindi filed a 32-page Reply Brief on September 18, 2018, with an

additional 100 pages of exhibits.13        In his Reply Brief, Vurimindi admitted his

initial appellate brief contained over 51 individual issues, but claimed all the

issues are necessary for this Court to review.

       On September 24, 2018, this case was assigned to this panel for

decision. Since that time, Vurimindi has filed more than 10 applications for

____________________________________________


12Although we can see the general nature of his attacks on appeal, each topic
we have identified here contains so many sub-issues that we cannot discern
each of Vurimindi’s specific claims.

13 We note that at the time he filed his Reply Brief, Vurimindi was released
from incarceration, having served that portion of his sentence for these
crimes.

                                           -9-
J-S64041-18


relief seeking, among other things, to introduce additional evidence into the

record and to compel the filing of transcripts from over 35 court appearances

at the trial court. As soon as we rule on one of his “emergency” applications,

Vurimindi files another request asking us to reconsider our previous ruling.

His actions have made meaningful appellate review impossible.

      As such, we begin our analysis of this case with the trial court’s

observation that Vurimindi’s pro se status does not relieve him of his duty to

follow the Rules of Appellate Procedure. T.C.O., 9/19/17, at 10 (citing Jiricko

v. Geico Ins. Co., 947 A.2d 206, n.11 (Pa. Super. 2008)). “Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant. To the contrary, any

person choosing to represent himself in a legal proceeding must, to a

reasonable extent, assume that his lack of expertise and legal training will be

his undoing.” In re Ullman, 995 A.2d 1207, 1211–1212 (Pa. Super. 2010).

Accordingly, pro se litigants must comply with the procedural rules set forth

in the Pennsylvania Rules of Court; if there are considerable defects, we will

be unable to perform appellate review. Commonwealth v. Tchirkow, 160
A.3d 798, 804-05 (Pa. Super. 2017) (citation omitted).

      Before analyzing any of the issues in his rambling pro se brief, we must

first determine whether the issues have been properly preserved for our

review. The trial court and the Commonwealth maintain that Vurimindi has

waived all issues on appeal. The fact the Vurimindi filed a timely 1925(b)


                                      - 10 -
J-S64041-18


statement does not automatically equate with issue preservation.           See

Jiricko, 947 A.2d at 210. As our discussion infra reveals, the Pa.R.A.P.

1925(b) statement must be sufficiently “concise” and “coherent” such that the

trial court judge may be able to identify the issues to be raised on appeal, and

the circumstances must not suggest the existence of bad faith.

      We previously held that a Rule 1925(b) statement is a crucial component

of the appellate process because it allows the trial court to identify and focus

on those issues the party plans to raise on appeal. Riley v. Foley, 783 A.2d
807, 813 (Pa. Super. 2001).      “A Concise Statement which is too vague to

allow the court to identify the issues raised on appeal is the functional

equivalent to no Concise Statement at all.” Commonwealth v. Dowling, 778
A.2d 683, 686–87 (Pa. Super. 2001). “Even if the trial court correctly guesses

the issues [a]ppellants raise on appeal and writes an opinion pursuant to that

supposition the issues [are] still waived.” Commonwealth v. Heggins, 809
A.2d 908, 911 (Pa. Super. 2002).

      If a 1925 (b) statement is too outrageous, we have dismissed the appeal

without addressing any of the issues raised. Kanter v. Epstein, 866 A.2d
394 (Pa. Super. 2004) appeal denied 880 A.2d 1239 (Pa. 2005).           Kanter

involved a straightforward breach of contract action, where the two

defendants inexplicably raised some 104 issues with multiple sub-issues in

their 1925(b) statements. Id. at 401. The trial court was troubled by the

number of issues raised and felt that, in addition to the Rules of Appellate


                                     - 11 -
J-S64041-18


Procedure, the appellants also breached the duty of dealing in good faith with

the court. Id. at 402. This Court agreed. “We can only conclude that the

motive underlying such conduct [was] to overwhelm the court system to such

an extent that the courts [were] forced to throw up their proverbial hands in

frustration.” Id.     Rather than succumb to such tactics and chicanery, we

quashed the appeal. Id. at 402-03.

       We were faced with a similar voluminous 1925(b) statement in Tucker

v. R.M. Tours, 939 A.2d 343 (Pa. Super. 2007), aff'd, 977 A.2d 1170 (Pa.

2009).14 There, we also concluded the appellants had engaged in misconduct

by filing a 1925(b) statement with the intent to overwhelm the courts. As we

stated: “Our law makes it clear that Pa.R.A.P. 1925(b) is not satisfied by filing

any statement. Rather, the statement must be ‘concise’ and coherent as to

permit the trial court to understand the specific issues being raised on appeal.”

Id. at 346.

             Specifically, this court has held that when appellants raise
       an “outrageous” number of issues in their 1925(b) statement, the
       appellants have “deliberately circumvented the meaning and
       purpose of Rule 1925(b)” and [have] thereby effectively precluded
       appellate review of the issues [they] now seek to raise.” We have
       further noted that such “voluminous” statements do not identify
       the issues that appellants actually intend to raise on appeal
       because the briefing limitations contained in Pa.R.A.P. 2116(a)
       makes the raising of so many issues impossible. “Further, this
____________________________________________


14 In Tucker, the appellant’s first 1925(b) statement was 16 pages with 76
paragraphs plus exhibits. Tucker, 939 A.2d at 345. After the trial court
allowed him to revise it, appellant’s second 1925(b) statement was 8 pages
with 34 paragraphs plus exhibits. Id. Here, Vurimindi’s statement was 53
pages with 132 paragraphs.

                                          - 12 -
J-S64041-18


      type of extravagant 1925(b) statement makes it all but impossible
      for the trial court to provide a comprehensive analysis of the
      issues.”

Tucker, 939 A.2d at 346 (citations omitted).

      We recognize that not all lengthy 1925 (b) statements require dismissal

of the appeal.    For example in Eiser v. Brown & Williamson Tobacco

Corp., 595 Pa. 366, 938 A.2d 417 (2007) (plurality), the Pennsylvania

Supreme Court concluded that the facts did not warrant a finding of waiver.

Although they raised numerous issues for review, the court observed that

appellants had filed “a complicated multi-count lawsuit with numerous

defendants resulting in many trial court rulings.” Id. at 427.   The trial court

in Eiser did not find that the appellants acted “in bad faith, intending to

deliberately circumvent the meaning and purpose of Rule 1925(b).”            Id.

Rather, the trial court found counsel for appellants “took his marching orders

from the case law requiring that all issues not raised are waived. Given the

timeframe in which he had to file his Rule 1925(b) statement and the number

of rulings made both before and during trial, it seems eminently reasonable,

and certainly not outrageous, that counsel included a large number of

issues....” Id.

      In sum, the Eiser court held:

      the number of issues raised in a Rule 1925(b) statement does not,
      without more, provide a basis upon which to deny appellate review
      where an appeal otherwise complies with the mandates of
      appellate practice. In a rare case, like Kanter, where a trial court
      concludes there was an attempt to thwart the appellate process


                                      - 13 -
J-S64041-18


      by including an exceptionally large number of issues in a rule
      1925(b) statement, waiver may result.

Id. at 427–428 (footnote omitted).

      The good faith inquiry our Supreme Court suggested in Eiser requires

lower courts to consider whether the circumstances of the lawsuit at issue

suggest that a lack of good faith is involved. “Only then should a litigant suffer

the loss of appellate review due to the volume of issues raised.” Eiser, 938
A.2d at 427 n. 16.

      Shortly after the Eiser decision, this Court again concluded waiver was

proper in Jiricko v. Geico Ins. Co., 947 A.2d 206 (Pa. Super. 2008). In

Jiricko, we noted that while Appellant's five-page 1925(b) statement could

certainly be characterized as “lengthy,” the crux of the problem was that the

statement was “an incoherent, confusing, redundant, defamatory rant

accusing opposing counsel and the trial court judge of conspiring to deprive

[a]ppellant of his constitutional rights.”    Jiricko, 947 A.2d at 213.       We

concluded that there was no legitimate appellate issue presented in the

appellant's 1925(b) statement. Id.

      Moreover, after reviewing the record and the trial court opinion, we

concluded that the appellant's statement was but another example of his

breach of his duty of good faith and fair dealing with the court system. Id.

Despite a court-ordered stay of proceedings, the appellant continued to file

pleadings and overwhelmed the trial court to the point where appellant was

found to be in contempt. Id. It was clear that the appellant's entire tactic

                                     - 14 -
J-S64041-18


was to overwhelm and punish the opposing parties, as well as the judicial

system. Id. at 213-14.

       We stressed that Jiricko was not the type of case where an appellant

was raising numerous issues in a complicated case in good faith. Id. at 214.

Rather, the appellant's statement revealed a deliberate attempt to circumvent

the meaning and purpose of Rule 1925(b) and to overwhelm the court system

to such an extent the courts were “forced to throw up their proverbial hands

in frustration.” Id. Therefore, we concluded waiver was the appropriate

remedy. Id.

       Applying this line of precedents to the facts of this case, we note that

the trial court found Vurimindi’s filing of a 53-page 1925 (b) statement,

followed by an additional 8 issues, was done in bad faith. T.C.O., 9/19/17, at

14-15.     As the trial court noted, it warned Vurimindi about filing too many

issues on appeal, specifically telling him that such actions could result in the

entire appeal being thrown out, and gave him a second opportunity to comply

with Rule 1925(b).15 Id. Instead of being more concise, Vurimindi added 8

more issues to his already voluminous list of alleged errors.

____________________________________________


15 Vurimindi filed his 1925(b) statement with his Notice of Appeal, before he
was ordered by the Court to do so. Thus, the trial court gave him an
opportunity to file an amended statement. We note that this Court previously
held that a trial court does not have discretion to allow a litigant to file a
second 1925(b) statement. Tucker, 939 A.2d at 347. However, in Tucker,
the first statement filed was pursuant to a court order. Here, Vurimindi’s first
statement was not ordered by the Court, but was voluntarily provided.



                                          - 15 -
J-S64041-18


       Moreover, after he filed a 300-page brief with this Court, we struck the

brief and gave Vurimindi a second opportunity to file a new brief that

conformed with Chapter 21 of the Rules of Appellate Procedure, including

Pa.R.A.P. 2135(a)(1) (providing that a principal brief shall not exceed 14,000

words).     Although much shorter, the second brief still contained too many

issues for us to possibly address them all. As the Commonwealth observed,

Vurimindi faces deportation as a result of his convictions in this matter and

therefore seeks to delay the finality of this proceeding for as long as possible.16

Commonwealth Brief, at 18. The Commonwealth argues that Vurimindi has

waived all of his issues for failure to litigate in good faith, comply with the

Rules of Appellate Procedure, or develop any genuine argument. Id. at 12.

       In his Reply Brief, Vurimindi claimed that he did not act in bad faith. He

cites to numerous cases where the appellate courts found an appellant did not

comply with the Rules of Appellate Procedure, but declined to quash the

____________________________________________


Additionally, based on our disposition of this case, Vurimindi will not realize
any advantage from the filing of a second statement.

16 Vurimindi admits he is facing deportation, but that the order is stayed
pending resolution of this appeal. Reply Brief at 7. We have never recognized
deportation as a legitimate reason for allowing unitary review of issues more
appropriately raised on collateral review, and we decline to do so on the facts
of this case. See Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013)
(reaffirming Commonwealth v. Grant and holding, absent certain
circumstances, claims of ineffective assistance of counsel are to be deferred
to PCRA review).




                                          - 16 -
J-S64041-18


appeal. Reply Brief at 10-11, 23-24. All of the cases he cited, however, are

readily distinguishable from this one.17           Significantly, all of these cases

involved a small fraction of the number of issues Vurimindi tried to raise in

this appeal. See e.g. Rock v. Rangos, 61 A.3d 239, 249 (Pa. Super. 2013)

(finding no waiver when appellant discussed his four appellate issues in seven

parts of his brief instead of four parts and the court’s review of the four issues

was not substantially impeded); Commonwealth. v. Hennigan, 860 A.2d
159, 160 (Pa. Super. 2004) (allowing review of the merits when the

appellant’s brief did not comply with Rule 2111, but the court was able to

deduce appellant’s one issue on appeal); Commonwealth v. duPont, 860
A.2d 525, 539 (Pa. Super. 2004) (addressing only the three points raised in

appellant’s statement of questions and finding waiver for all other questions

under Rule 2116 (a)); Commonwealth v. Hetzel, 822 A.2d 747, 760 (Pa.


____________________________________________


17 One of the cases Vurimindi relies on is inapposite because it involved a
family fast track appeal. P.H.D. v. R.R.D., 56 A.3d 702, 705 (Pa. Super. 2012)
(recognizing that failure to file 1925(a)(2)(i) statement contemporaneous with
a notice of appeal in a family fast track case does not divest the court of
jurisdiction under Rule 905(a)(2), and finding dismissal was not appropriate
when there was substantial compliance and no prejudice to opposing party).
Another found no substantial defect in the brief. Moore v. Miller, 910 A.2d
704, 710 (Pa. Super. 2006) (concluding that neither the absence of a
reproduced record nor the condition of appellant's brief hindered our ability to
conduct a proper review of the claims raised on appeal). Another addressed
the six issues on appeal because the trial court was able to write an opinion
that generally addressed the 36 issues in his 1925(b) statement. Boehm V.
Riversource Life Ins. Co., 117 A.3d 308, 319 n.3. (Pa. Super. 2015).




                                          - 17 -
J-S64041-18


Super. 2003) (addressing all eight of appellant’s claims, even though they

were 51 lines and two pages in length, which exceeded 15 lines and one page

allowed under former Rule 2116 for the statement of questions involved);18

Commonwealth v. Stradley, 50 A.3d 769, 771, n.2 (Pa. Super. 2012)

(reviewing appellant’s two issues even though appellant failed to list them in

a separate section called “statement of questions involved” as required by

Rule 2116); In re Ullman, 995 A.2d 1207, 1211–12 (Pa. Super. 2010)

(recognizing and addressing appellant’s one cognizable claim from his brief,

despite utter lack of compliance with the Rules of Appellate Procedure);

Barrick v. Holy Spirit Hosp. of the Sisters of Christian Charity, 32 A.3d
800, 804 n.6 (Pa. Super. 2011), aff'd sub nom. 91 A.3d 680 (Pa. 2014)

(reviewing appellants’ one issue even though appellants failed to include a


____________________________________________


18 Rule 2116 was amended in 2013 to remove the page limit for the statement
of questions involved and now uses a word limit instead. As the Note to this
Rule provides:

       The word count does, however, include the statement of
       questions, and a party should draft the statement of questions
       involved accordingly, with sufficient specificity to enable the
       reviewing court to readily identify the issues to be resolved while
       incorporating only those details that are relevant to disposition of
       the issues. Although the page limit on the statement of questions
       involved was eliminated in 2013, verbosity continues to be
       discouraged. The appellate courts strongly disfavor a statement
       that is not concise.

Pa.R.A.P. 2116, Note.




                                          - 18 -
J-S64041-18


statement of issues involved in accordance with Rule 2116(a) in their

substituted brief en banc; noting that the required statement was included in

the original brief to the merits panel); Commonwealth v. McEachin, 537
A.2d 883, 885 n.1 (Pa. Super. 1988) (addressing appellant’s five issues,

despite his brief being 96 pages in violation of former Rule 2135,19 but noting

it is within this Court’s discretion to quash appeals when defects in the brief

are substantial); Maya v. Johnson and Johnson, 97 A.3d 1203, 1211 n.4

(declining to find waiver when an appellant filed an 11-page 1925(b)

statement with 23 paragraphs, and later reduced the number of issues in its


____________________________________________


19  Former Rule 2135 limited an appellate brief to 50 pages. It was changed
in 2013 to limit the number of words in the principal brief to 14,000 and in
the reply brief to 7,000. If a principal brief exceeds 30 pages, or a reply brief
exceeds 15 pages, the brief must contain a certificate of compliance with this
Rule. Vurimindi’s principal and reply brief grossly exceed the 30 and 15 page
limits in this Rule; Vurimindi filed no certificate of compliance, but rather,
admitted his brief exceeded the word limits, and requested in his non-
conforming brief, permission to exceed the limits. This shows he knew about
the rule, but deliberately did not follow it, and did not seek prior approval of
this Court to file a brief that exceeded the word limits of the Rule.

       Pro se litigants, too, are obliged to provide a certification for a primary
brief that exceeds thirty pages. See Pa.R.A.P. 2135(d) (“[T]he attorney or the
unrepresented filing party shall include a certification that the brief
complies with the word count limits.” (emphasis added)).               Rule 2101
underscores the seriousness with which we take deviations from our rules of
procedure.      “Briefs ... shall conform in all material respects with the
requirements of these rules as nearly as the circumstances of the particular
case will admit, otherwise they may be suppressed, and, if the defects are in
the brief ... of the appellant and are substantial, the appeal or other matter
may be quashed or dismissed.” Pa.R.A.P. 2101; Commonwealth v. Spuck,
86 A.3d 870, 873–74 (Pa. Super. 2014). Thus, we could dismiss Vurimindi’s
appeal for his lengthy brief alone.


                                          - 19 -
J-S64041-18


brief on appeal); Coleman v. Ogden Newspapers, Inc. 142 A.3d 898

(refusing to find waiver despite a 16-page 1925(b) statement, when the

statement included 15 pages of facts, argument, case-law and deposition

excerpts but actually alleged only two errors on appeal); City of Coatesville

v. Jarvis, 902 A.2d 1249, 1251 (Pa. Super. 2006) (declining to find waiver

despite the appellant’s nine-page, 36-paragraph 1925(b) statement, which

failed to clearly identify the precise issues complained of on appeal, because

trial court addressed the two issues it believed appellant tried to raise).

      None of the cases Vurimindi relies on involved more than 8-10 issues,

at most, compared to the preposterous number of issues Vurimindi wants us

to address. Although the number of issues, by itself is not dispositive, when

compared to the complexity of the case and the length of the trial, we cannot

find that this case, involving a one-day bench trial, warrants the number of

errors alleged by Vurimindi.

      Vurimindi attributes his failures to follow the Rules on his “lack of legal

experience” rather than bad faith. Reply Brief at 14. We disagree. As the

trial court observed, “[Vurimindi] cannot plead ignorance. He is a well-

educated individual [with] a master’s degree.” T.C.O., 9/19/17, at 15. “It is

obvious that [Vurimindi] understands the law, and therefore, knows he is not

following the law.” Id.

          Vurimindi deliberately raised issues he knew he could not raise in this

appeal.     He raised numerous claims of ineffective assistance of counsel,


                                      - 20 -
J-S64041-18


despite being specifically told not to file these claims in his direct appeal. Id.

As we found in Kanter, appellants “engage in misconduct when they attempt

to overwhelm the trial court by filing a Rule 1925(b) statement ... that

contains a multitude of issues that they . . . cannot raise before this Court.”

Kanter, 866 A.2d at 402 (emphasis added).

      Vurimindi’s 1925 (b) statement of 53 pages was more than 10 times the

length of the five-page statement in Jiricko.    It was not just lengthy, but as

in Jiricko, the crux of the problem was that the statement was “an incoherent,

confusing, redundant, defamatory rant accusing opposing counsel and the trial

court judge of conspiring to deprive Appellant of his constitutional rights.”

Jiricko, 947 A.2d at 213. Vurimindi’s defamatory rant against everything and

everyone involved in this case shows complete defiance toward the purpose

of appellate review.

      Our review of the record and the trial court opinion leads us to conclude

that Vurimindi’s voluminous 1925(b) statement and his 140-page brief are but

additional examples of his breach of his duty of good faith and fair dealing

with the court system.

      Finally, it appears that Vurimindi wants us to grant him yet another

chance to file a brief that complies with the Rules. He cites our decision in

Commonwealth v. Hill, 632 A.2d 928, 929–30 (Pa. Super. 1993), where

we struck the pro se appellant’s non-conforming brief and gave him thirty

days to file a new, conforming brief. In that case, when we struck the first


                                     - 21 -
J-S64041-18


brief, we cautioned the appellant to observe the Rules of Appellate

Procedure, especially Rules 2101, 2111, 2114-2133 which govern briefs and

the citations to the record, and we warned him that if he failed to file such a

brief, we would quash his appeal under Rule 2101.

       Vurimindi fails to recognize that we already struck his first non-

conforming brief and gave him a second opportunity to file a conforming brief.

We also cautioned him to follow the rules. However, his second brief still does

not comply with Chapter 21 of the Rules of Appellate Procedure.     We cannot

continue to give him multiple chances to follow the rules.20

       In short, Vurimindi chose to represent himself in this matter. He chose

to risk filing voluminous documents and addressing inappropriate issues

despite being warned multiple times against such actions. He chose not to

use the assistance of counsel in preparing the documents on this appeal, i.e.

his 1925(b) statements, his appellate briefs, and his numerous so-called

“emergency” applications for relief. He cannot now complain about the result

or ask for another chance to have new counsel appointed at this late stage to

file a third brief. See Reply Brief at 27-28.




____________________________________________


20 Because Vurimindi chose to proceed without counsel, his reliance on
Commonwealth v. Ely, 554 A.2d 118, 119 (Pa. Super. 1989) is misplaced.
There, we remanded for appointment of new counsel to file another brief when
original counsel filed a brief that substantially did not comply with the Rules
of Appellate Procedure. And, as noted, we gave him a second chance to follow
the Rules.

                                          - 22 -
J-S64041-18


      This is not a complex case where a lengthy list of issues is warranted in

good faith. This is a case where an appellant deliberately chose to overwhelm

the court system.    Instead of focusing on a few key issues and filing an

appropriate 1925(b) statement with a brief that complied with Chapter 21,

Vurimindi raised a multitude of issues, too numerous and too remote for us to

address them all. A criminal defendant is entitled to a fair trial, not a perfect

one. Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986); Commonwealth

v. Wright, 961 A.2d 119 (Pa. 2008). By ignoring the Rules, and claiming

errors at every turn, Vurimindi has thwarted appellate review. As such, we

conclude that the only appropriate remedy is waiver of all issues.

      Appeal     dismissed.    Vurimindi’s    outstanding     Application     for

Reconsideration of Order and Application for Clarification denied.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/18




                                     - 23 -